.(>LJJ[\)

\DOO\]O\U\

10
11
12
13
14
15
16
' 17
18
19
20
21
22
23
24
25
26

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF Al\/IERICA, NO. CR18-271 RSL
Plaintiff,
V- DETENTION ORDER
JACOB JONES,
Defendant.

 

 

Offense charged:

Counts l, 3, and 5: Selling Social Security Cards

Counts 2, 4, and 6: Aggravated Identity Theft
Date of Detention Hearing: November 16, 2018.

The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(1`), and
based upon the factual findings and statement of reasons for detention hereafter Set forth, finds
the following:

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

l. Defendant has a substantial history Of economic crime. l

2. Defendant has a substantial on-going substance abuse problem, and no

acceptable residence

DETENTION ORDER
18 U.S.C. § 3142(i)
Page l

 

.|>L»Jl\)

\OOO\l®§/\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

3. There are no conditions or combination of conditions other than detention that
Will reasonably assure the appearance of defendant as required or ensure the economic safety
of the community.

4. lf bed space at a supervised in-patient facility becomes open, the Court is

amendable to releasing defendant to release to such a facility.

IT IS THEREFORE ORDERED:

(1) Defendant shall be detained and shall be committed to the custody of the
Attorney General for confinement in a correction facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody
pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with
counsel;

(3) On order of a court of the United States or on request of an attorney for the
government, the person in charge of the corrections facility in Which defendant
is confined shall deliver the defendant to a United States Marshal for the
purpose of an appearance in connection With a court proceeding; and

(4) The Clerl< shall direct copies of this Order to counsel for the United States, to
counsel for the defendant, to the United States Marshal, and to the United States
Pretrial Services Officer.

DATED this 16th day of November 2018.
/)q,w¢ P Dm¢d£e/ '

*JKMES P. DoNoHUE
United States Magistrate Judge

 

DETENTION ORDER
18 U.S.C. § 3142(1)
Page 2

 

